Citation Nr: 1644713	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-45 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to August 1996.

This matter comes before the Board of Veterans' Appeals BVA or Board from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Indianapolis RO.

In May 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran's only diagnosed acquired psychiatric condition is dysthymic disorder, which did not onset in and is not related to his service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition, to include PTSD and dysthymic disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a current psychiatric disability that is related to his service.  Specifically, he argues that he has PTSD from witnessing a fellow service member lose his fingers while performing maintenance on a missile launcher or from the USS Ford crashing into another boat that they were searching which then caught on fire and sank.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
To establish entitlement to service connection for PTSD there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125 (a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran was afforded a VA examination in August 2010.  The VA examiner diagnosed dysthymic disorder and alcohol dependence in sustained full remission as the Veteran's only two Axis I disorders.  The examiner explained that the Veteran denied currently or recently experiencing symptoms meeting the criteria for anxiety disorder, PTSD, and other psychotic disorders.  The Veteran reported to the examiner that his symptoms have been present on more days than not for most of the past decade and that he has experienced a depressed mood for most of the past 14 years since his discharge from service.  He reported that at the time of his discharge his symptoms were relatively mild but that they had grown increasingly severe over the years.  The VA examiner did not offer an opinion as to the onset or etiology of the Veteran's diagnosed dysthymic disorder; therefore, a separate VA opinion was obtained in August 2014.

The VA psychologist who reviewed the Veteran's record in August 2014 opined that it is less likely than not that the Veteran's dysthymic disorder was incurred in or caused by active service.  She noted that the Veteran's service treatment records do not suggest any mental health concerns.

A review of the Veteran's service treatment records does not reflect any psychiatric complaints.  On an October 1995 report of medical history the Veteran denied depression or excessive worry and nervous trouble of any sort.  He again denied depression or excessive worry and nervous trouble of any sort his June 1996 separation report of medical history.  On examination at separation he was noted to be psychiatrically normal.

Although on examination in connection with his claim for compensation the Veteran reported an onset of psychiatric symptoms at the time of his discharge from service, the Board finds that the records more contemporaneous with that time do not support his current contention.  Notably, the Veteran reported other conditions on his medical history forms in both October 1995 and June 1996 while denying depression and excessive worry.  He has further not indicated he sought any treatment for any mental health condition until 2010, when he reported seeking treatment for dizziness, headaches, and anxiety.  Those private treatment records have not been obtained as the Veteran did not respond to an August 2013 letter requesting that he complete new authorizations to release those records as his original authorizations had expired and his later submissions were incomplete.

While the Board does not find the Veteran's current contention of psychiatric symptoms since service to be not credible based solely on the lack of treatment records in service and for 15 years after service, the Board does find his own denial of such symptoms on his 1995 and 1996 reports of medical history to weigh against the credibility of his current assertion.

Based on the forgoing, the Board finds that the Veteran's dysthymic disorder, diagnosed in 2010, neither onset during or is related to his service.  While the Veteran himself has opined as to a connection, the Board finds that he is not competent as a lay person to opine as to the etiology of a psychological condition such as dysthymic disorder.  While the Veteran is competent to report the onset of readily observable symptoms such as depression, the Board finds that his current contention of the onset of those symptoms in service not to be credible.  Further, the Veteran does not have the education, training, or experience to self-diagnose dysthymic disorder or any other psychiatric condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board finds the opinion of the VA psychologist who reviewed the Veteran's record in 2014 to be more probative as to the etiology of his dysthymic disorder.

Further, as the Veteran specifically claimed service connection for PTSD and anxiety, the Board additionally finds that service connection is not warranted for any psychiatric condition.  The Veteran has no medical diagnosis of any psychiatric condition other than dysthymic disorder, to include PTSD.  To the extent that the Veteran himself has argued he has PTSD or another psychiatric condition, the Board finds that as a lay person he is not competent to offer such a diagnosis.  See Kahana, 24 Vet. App. at 438; see also Jandreau, 492 F.3d at 1376-77.  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning. See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder); See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board gives greater probative weight to the opinion of the 2010 VA examiner who found that the Veteran did not meet the criteria for PTSD or another psychiatric condition other than dysthymic disorder.  As a preponderance of the evidence is against finding that the Veteran has a psychiatric condition other than dysthymic disorder, service connection is not for application.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for an acquired psychiatric condition, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  The VA did not obtain private treatment records identified by the Veteran as he did not complete updated authorization forms to do so as requested by the VA.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in August 2010 and a VA opinion was obtained in August 2014.  The examiner and reviewer, medical professionals, obtained an accurate history and considered the Veteran's assertions.  The Board finds that the examination and VA opinion are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric condition is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


